     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 1 of 24 Page ID
                                      #:2373


 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     WILLIAM C. PEACHEY
 3
     Director, District Court Section
 4   Office of Immigration Litigation
 5   JEFFREY S. ROBINS
     Deputy Director
 6   United States Department of Justice
 7   Civil Division
     Office of Immigration Litigation
 8
     District Court Section
 9   Washington, D.C. 20044
10   Tel.: (202) 616-1246
     Fax: (202) 305-7000
11   Email: jeffrey.robins@usdoj.gov
12   JAMES J. WALKER
     Trial Attorney
13
     Counsel for Federal Agency Defendants
14
15                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
16
17
        CLAUDIA SARAHI RUEDA                 )   Case No. 2:18-cv-9276- DMG-PLA
18
        VIDAL,                               )
19                                           )   FEDERAL AGENCY
20       Plaintiff,                          )   DEFENDANTS’ [PROPOSED]
                                             )   STATEMENT OF GENUINE
21       v.                                  )   DISPUTES OF MATERIAL FACT
22                                           )
                                             )   Judge: Hon. Dolly M. Gee
23      U.S. DEPARTMENT OF                   )   Courtroom: 8C
        HOMELAND SECURITY,
24      et al.,                              )   Hearing: Friday, June 12, 2020
25                                           )   Time: 9:30am
         Defendants.                         )
26                                           )
27
28




                                                                 2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 2 of 24 Page ID
                                      #:2374



1      PROPOSED STATEMENT OF GENUINE DISPUTES OF MATERIAL FACT
2           Federal Agency Defendants provide this statement of disputed facts in response to
3    Ms. Rueda’s submission of her statement of undisputed facts (ECF No. 67-2), in
4    compliance with Section 5.i. of Judge Gee’s Initial Standing Order. However, Federal
5    Agency Defendants renew their concern that a statement of proposed disputed facts is
6    inconsistent with the Court’s role in deciding a summary judgment motion on an agency
7    action. As explained in Federal Agency Defendants’ motion briefing, in the context of a
8    challenge to an agency action, summary judgment is a question of law limited to review
9    of the administrative record, and there are no facts in dispute. Occidental Engineering
10   Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985). Instead, the agency is the finder-of-fact
11   and the district court functions as an appellate body, deciding only whether, as a matter of
12   law, the agency was permitted to make the decision it made. Id.; Park Hill Sch. Dist. v.
13   Dass, 655 F.3d 762, 768 (8th Cir. 2011); Am. Bioscience, Inc. v. Thompson, 269 F.3d
14   1077, 1083 (D.C. Cir. 2001); Cronin v. U.S. Dep't of Agric., 919 F.2d 439, 443–44 (7th
15   Cir. 1990) (citing Florida Power & Light Co. v. Lorion, 470 U.S. 729, 743–44 (1985)).
16
      No.   Rueda’s Undisputed Material Facts and        Defendants’ Response and Supporting
17          Supporting Evidence                          Evidence
18          The DACA program’s purpose is to             Disputed to the extent that DACA
19          protect “certain young people who were       confers no protection to recipients.
            brought to this country as children and      See DACA Memo at 3.
20          know only this country as home
21          [because] these individuals lacked the
            intent to violate the law” when they
22
            were brough to this country. [SIC]
23
            Request for Judicial Notice In Support of
24          Motion for Summary Judgment (“RJN”)
25          Ex. 1 [DACA Memo], at p. 1.

26
27
28

                                               1
                                                                      2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 3 of 24 Page ID
                                      #:2375



1          Among other benefits of the program,        Disputed to the extent that DACA
           DACA recipients are permitted to            recipients are eligible to apply for
2          remain in the United States for specific    employment authorization, but still
3          renewable periods of time and are           must establish eligibility to receive it.
           eligible to receive employment              8 C.F. R. § 274a.12(c) (“An alien
4          authorization.                              within a class of aliens described in
5          Id.; 8 C.F. R. § 274a.12(c).                this section must apply for work
6                                                      authorization. If authorized, such an
                                                       alien may accept employment . . .”)
7
           The DACA Memo that established the          Undisputed.
8
           program set forth the following criteria
9          for eligibility. An applicant must show
10         she (1) arrived in the United States
           before age 16; (2) has five years
11         continuous residence in the United
12         States; (3) meets certain educational or
           military service requirements; (4) has no
13
           significant criminal convictions and
14         does not “otherwise pose a threat to
15         national security or public safety”; and
           (5) is younger than 30.
16
           RJN Ex. 1 [DACA Memo], at p. 1
17
           The DACA Memo directs that the              Undisputed.
18         Government “should” defer action
19         “against individuals who meet the
           above criteria.”
20
           RJN Ex. 1 [DACA Memo] at pp. 2-3.
21
           The “USCIS has not been able to             Undisputed to the extent that the
22         identify specific denial cases where an     Rescission Memo is accurately
23         applicant appeared to satisfy the           quoted.
           programmatic categorical criteria as
24
           outlined in the [DACA Memo], but still
25         had his or her application denied based
26         solely upon discretion.”

27         RJN Ex. 3 [Rescission Memo], at fn 1.

28

                                               2
                                                                     2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 4 of 24 Page ID
                                      #:2376



1          DACA was established in 2012.               Undisputed.
           DACA Memo.
2
           RJN Ex. 1 [DACA Memo].
3
           In 2017, the Trump administration           Undisputed.
4          sought to rescind DACA, but that
5          rescission was enjoined by several
           courts, including the Ninth
6          Circuit.
7          See Regents of the Univ. of California v.
8          U.S. Dep't of Homeland Sec., 908 F.3d
           476, 510 (9th Cir. 2018); RJN Ex. 3
9
           [Rescission Memo].
10
           In March 2017, after Daniela Vargas         Disputed as impermissible extra-
11         spoke in favor of DACA at a news            record evidence, subject to reasonable
12         conference, it was reported she “was        dispute, and submitted for the truth
           arrested in what Immigration and            asserted.
13         Customs Enforcement called a                Sw. Ctr. for Biological Diversity v.
14         ‘targeted immigration enforcement           U.S. Forest Serv., 100 F.3d 1443,
           action.’”                                   1450 (9th Cir. 1996); Gerritsen v.
15
           RJN Ex. 59.                                 Warner Bros. Entm't Inc., 112 F.
16                                                     Supp. 3d 1011, 1028-29 (C.D. Cal.
17                                                     2015); FRE 201(b).
18         In June 2017, two Migrant Justice           Disputed as impermissible extra-
           activists were reportedly arrested by       record evidence, subject to reasonable
19
           ICE officers after they participated in a   dispute, and submitted for the truth
20         demonstration on behalf of immigrant        asserted.
21         farmworkers.                                See response to Fact #8.
22         RJN Ex. 62.

23
24
25
26
27
28

                                                3
                                                                     2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 5 of 24 Page ID
                                      #:2377



1          In December 2017, after Baltazar Aburto   Disputed as impermissible extra-
           Gutierrez was quoted in local             record evidence, subject to reasonable
2          newspapers about his girlfriend’s         dispute, and submitted for the truth
3          deportation, an ICE officer reportedly    asserted.
           arrested him and told him “My             See response to Fact #8.
4          supervisor asked me to come find you
5          because of what appeared in the
           newspaper.”
6
           RJN Ex. 63.
7
           In January 2018, Amer Othman Adi,         Disputed as impermissible extra-
8
           began a well-publicized hunger strike     record evidence, subject to reasonable
9          while in ICE custody. The House           dispute, and submitted for the truth
10         Judiciary Committee passed a private      asserted.
           bill to allow him to remain in the        See response to Fact #8.
11         country, but ICE officers reportedly
12         deported him before the bill could
           become law.
13
           RJN Ex. 66.
14
           Rueda was brought to this country from    Undisputed pursuant to CAR 0092.
15         Mexico in 2001, when she was six years    Disputed because the new declaration
16         old.                                      cited here is extra-record evidence
17         Declaration of Claudia Rueda In Support   created after the agency decision at
           of Her Motion for Summary Judgment        issue, which prevents the Court from
18
           (“Rueda Decl.”) ¶ 2.                      considering it.
19
                                                     Tri-Valley CARES v. United States
20                                                   Department of Energy, 671 F.3d
21                                                   1113, 1130-31 (9th Cir. 2012).

22         Rueda came to the United States with      Undisputed pursuant to CAR 0092.
           her mother, Teresa Vidal Jaime.           Disputed per response to Fact #12.
23
           Rueda Decl. ¶ 2.
24
25
26
27
28

                                            4
                                                                 2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 6 of 24 Page ID
                                      #:2378



1          Rueda is a college graduate. Rueda Decl.   Disputed as a fact not in the
           ¶ 4.                                       Administrative Record.
2
                                                      Disputed per response to Fact #12;
3                                                     CAR 0092 (“I am currently a full-
4                                                     time student at California State
                                                      University Los Angeles (CSU LA).”).
5
           Rueda worked with the Los                  Undisputed pursuant to CAR 0092.
6          Angeles Immigrant Youth Coalition          Disputed per response to Fact #12.
7          and the California Immigrant Youth
           Justice Alliance.
8
           Rueda Decl. ¶ 5.
9
           Rueda has conducted outreach and           Undisputed pursuant to CAR 0092.
10
           education programs for undocumented        Disputed per response to Fact #12.
11         youth, including Know Your Rights
12         workshops, and built relationships
           with Los Angeles area high schools.
13
           Rueda Decl. ¶ 5.
14
           Prior to the events of this litigation,    Undisputed pursuant to CAR 0154.
15         Rueda’s only encounters with law           Disputed per response to Fact #12.
16         enforcement consist of two arrests at
           peaceful protests.
17
           Rueda Decl. ¶ 15.
18
19
20
21
22
23
24
25
26
27
28

                                               5
                                                                   2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 7 of 24 Page ID
                                      #:2379



1          In April 2017, Rueda garnered media         Disputed as to the characterizations
           attention and the backing of community      and claims subject to reasonable
2          and political leaders in support of her     dispute.
3          successful campaign protesting the arrest   Disputed per responses to Fact #8 and
           and detention of her mother by              #12.
4          Defendants’ immigration officers. After
5          Rueda’s mother was arrested on April
           24, 2017, she led a rally to free her
6
           mother, set up a call line for people to
7          contact ICE and CBP on her mother’s
8          behalf, spoke with the media in protest
           of her mother’s arrest, and attended the
9          Sherriff’s Civilian Oversight
10         Commission where she again publicly
           spoke out against her mother’s arrest.
11
           Rueda Decl. ¶¶ 6-7; RJN Ex. 5 - 11.
12
           Less than one week after Ms. Rueda’s        Undisputed pursuant to CAR 0381-
13
           campaign helped secure her mother’s         82.
14         release, Defendants’ plainclothes
15         officers surrounded and arrested Rueda
           in the early morning outside of her         Disputed per response to Fact #12.
16         home.
17         Rueda Decl. ¶¶ 8-9
18         Defendants held her in detention from       Undisputed pursuant to CAR 0154.
19         her family for approximately three          Disputed per response to Fact #12.
           weeks.
20
           Id. ¶ 12.
21
           On May 18, 2017, the Los Angeles            Disputed as impermissible extra-
22         Times published an article about Rueda      record evidence, subject to reasonable
23         titled “Border Patrol detains 22-year-      dispute, and submitted for the truth
           old Cal State L.A. student activist; her    asserted.
24
           lawyer says it is retaliation,” available   Disputed per response to Fact #8.
25         at
26         https://www.latimes.com/local/lanow/l
           a-me-ln- immigration-activist-
27         20170518-story.html
28         RJN Ex. 12

                                              6
                                                                    2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 8 of 24 Page ID
                                      #:2380



1          While Rueda was detained, a “Free              Disputed as impermissible extra-
           Claudia” photo went viral on the               record evidence, subject to reasonable
2          internet, and media outlets picked up and      dispute, and submitted for the truth
3          followed the story of Rueda’s unjust           asserted.
           detention.                                     Disputed per response to Facts #8 and
4
           Rueda Decl,. ¶ 14; RJN Exs. 15- 21; 58.        #12.
5
           On June 9, 2017, an Immigration                Undisputed.
6          Judge—citing the high likelihood that
7          Rueda’s then-forthcoming DACA
           application would be granted and the
8
           lack of any evidence to justify her
9          detention—released her without bond.
10         Federal Agency Defendants Certified
11         Administrative Record (“CAR”) 0154-
           55, 0173.
12
           The Immigration Judge found she was            Undisputed.
13         not a flight risk or threat to public safety
14         and described her as a person with
           “humility, respect, and passion,” who is
15         “inspiring … based on her pursuit of
16         education, advocacy for gender and
           racial justice, and her ties to the
17
           community,” and who is “not a danger
18         to the community.” The Immigration
19         Judge described Rueda as a “prime
           candidate” for DACA whose application
20         was “likely to succeed.”
21         CAR 141, 0154-55, 0165-70.
22
23
24
25
26
27
28

                                                7
                                                                        2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 9 of 24 Page ID
                                      #:2381



1          Rueda’s bond determination application     Undisputed to the extent that there are
           was supported by 45 letters from elected   letters in the Administrative Record
2          officials, local and national              advocating for Ms. Rueda’s release
3          organizations, leaders and professors at   from detention.
           Cal. State L.A., Roosevelt High School
4          teachers, and other leaders and
5          community members describing Rueda
           as a highly valued asset to the
6
           community.
7
           CAR 0189-295.
8
           Eighty-seven immigrant, civil rights,      Undisputed.
9          faith based, and legal service providers
10         signed a letter in support of Rueda and
           asking for her release.
11
           CAR 0202-216
12
           On June 6, 2017, 84 faith leaders          Undisputed.
13         wrote a letter urging Rueda’s release.
14         CAR 0217-230
15         On May 22, 2017, Pablo Alvarado, the       Undisputed.
16         Executive Director of the National Day
           Laborer Organizing Network, wrote a
17         letter in support of Rueda’s release.
18         CAR0231-32
19         On May 23, 2017, Pedro Rios, the           Undisputed.
20         director of the US-Mexico Border
           Program, wrote a letter in support of
21
           Rueda’s release, saying that she is
22         “well-respected and highly
23         regarded…with demonstrative good
           moral character and judgment.”
24
           CAR 0233
25
26
27
28

                                              8
                                                                    2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 10 of 24 Page ID
                                      #:2382



1           On May 21, 2017, Luis M. Borjon,            Undisputed.
            coordinator of the Dreamers Resource
2           Center, wrote a letter in support of
3           Rueda’s release, saying that her “ability
            to finish school and complete her
4           dreams will only make all of us
5           stronger” and describing Rueda as one
            of “our best and brightest.”
6
            CAR 0234
7
            On May 2, 2017, Paulina Olvera,             Undisputed.
8
            Organizer,    Immigrant       Youth
9           Coalition, wrote a letter in support
10          of Rueda’s release.
11          CAR 0235

12          On May 21, 2017, Sandy Valenciano,          Undisputed.
            statewide Coordinator Director,
13          California Immigrant Youth Justice
14          Alliance, wrote a letter in support of
            Rueda’s release, calling Rueda “an
15          important person not just in her Los
16          Angeles community but throughout the
            state of California.”
17
            CAR0236
18
            On May 5, 2017, the North Bay               Undisputed.
19
            Immigrant Youth Union wrote a letter in
20          support of Rueda’s release, saying that
21          Rueda is “a kind and selfless individual
            who constantly is considering the needs
22          of her family, friends, and community.”
23          CAR 0238
24
25
26
27
28

                                               9
                                                                      2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 11 of 24 Page ID
                                      #:2383



1           On May 21, 2017, Ericka Verba,                 Undisputed.
            Director of Latin American Studies at
2           California State University, Los Angeles,
3           wrote a letter in support of Rueda’s
            release, stating that Rueda “is a
4           constructive and caring person who
5           strives to give back to her community”
            and “is a true representative of all that is
6
            good in her generation.”
7
            CAR0241
8
            On May 5, 2017, Julie Cortez, an               Undisputed.
9           English teacher at Theodore Roosevelt
10          High School, wrote a letter in support of
            Rueda’s release, stating that Rueda is “a
11          strong leader [and] also a strong
12          individual.”
13          CAR0249
14          On May 20, 2017, Alice Im, English             Undisputed.
            Department Chairperson at Roosevelt
15          High School, wrote a letter in support
16          of Rueda’s release, saying that Rueda is
            “the type of citizen that any nation
17
            would be blessed to have—kind,
18          compassionate, intelligent,
19          hardworking, persistent, and
            empowered.”
20
            CAR0250
21
            On May 22, 2017, Jason Victor Yan, a           Undisputed.
22          teacher at Roosevelt High School, wrote
23          a letter in support of Rueda’s release.
24          CAR0251
25
26
27
28

                                                10
                                                                         2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 12 of 24 Page ID
                                      #:2384



1           On May 20, 2017, Mariana E.                Undisputed.
            Ramirez, History teacher &
2           department chair at Roosevelt High
3           School, wrote a letter in support of
            Rueda’s release, stating that Rueda’s
4           “dedication to her community is
5           exceptional.”
6           CAR0253
7           On June 5, 2017, Aleida Perez, a math      Undisputed.
            and Spanish teacher at Roosevelt High
8
            School, wrote a letter in support of
9           Rueda’s release.
10          CAR0254
11          On June 5, 2017, Lakhbir Bamotra,          Undisputed.
12          teacher of 12th grade English at
            Roosevelt High School, wrote a letter in
13          support of Rueda’s release, stating that
14          Rueda is “a hardworking, community
            minded student.”
15
            CAR0255
16
            On June 5, 2017, Joan Sullivan, CEO        Undisputed.
17          of Partnership for Los Angeles
18          Schools, wrote a letter in support of
            Rueda’s release, saying that Rueda
19
            has “outstanding character.”
20
            CAR0256
21
            On June 5, 2017, Kent Wong, Vice           Undisputed.
22          President of the California Federation
23          of Teachers, wrote a letter in support
            of Rueda’s release, calling her “an
24          incredible asset to our community.”
25          CAR0257
26          Rueda filed her DACA application on        Undisputed.
27          June 16, 2017.
28          CAR0023

                                              11
                                                                     2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 13 of 24 Page ID
                                      #:2385



1           Rueda’s DACA application contained        Disputed. The letters noted here are
            letters of support from numerous          not in support of Ms. Rueda’s DACA
2           community and political leaders,          request, but are letters advocating her
3           including federal and local lawmakers,    release from detention.
            university administrators, and
4           professors
5           CAR 0054-60, 81-84, 93-95
6           On June 15, 2017, United States Senator   Undisputed.
7           Kamala Harris wrote a letter to the
            Director of U.S. Immigration and
8
            Customs Enforcement, Thomas Homan,
9           in support of Rueda’s DACA
10          application. Senator Harris stated that
            “Claudia embodies those fundamental
11          ideals that define who we are as
12          Americans,” “is a treasured member of
            her community,” and “exhibits
13
            tremendous character.”
14          CAR 0054
15          On May 21, 2017, Dr. Ericka Verba,        Undisputed.
16          director of Latin American Studies at
            California State University, Los
17
            Angeles, wrote a letter in support of
18          Rueda, “urg[ing] that she be allowed to
19          remain in the United States so that she
            may continue her education,” and
20          explaining that Rueda is “exceptionally
21          gifted and hard-working.”
22          CAR 0057
23
24
25
26
27
28

                                             12
                                                                    2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 14 of 24 Page ID
                                      #:2386



1           On May 24, 2017, Untied States             Undisputed.
            Representative Karen Bass wrote a letter
2           in support of Rueda’s DACA
3           application, which described her as a
            “valuable member and leader in her
4           community” who would have a “positive
5           impact … if she were allowed to remain
            in the United States.”
6
            CAR 0055; CAR 0197
7
            On May 24, 2017, Los Angeles City          Undisputed.
8
            Council Member Gilbert A. Cedillo
9           wrote a letter in support of Rueda’s
10          release from custody, which stated she
            “has demonstrated intelligence and
11          heart that has been invaluable to her
12          community” and “is deeply respected
            by her peers and the broader
13
            community.”
14          CAR 0056; CAR 0200
15          On May 21, 20187, Dr. Alejandra            Undisputed.
16          Marchevsky, Associate Chair of the
            Department of Liberal Studies and
17
            Professor of women’s, gender, and
18          sexuality studies at California State
19          University, Los Angeles, wrote a letter
            in support of Rueda’s release, stating
20          that she “exemplifies the qualities of
21          character that we celebrate in our
            nation” and “embodies the best promise
22
            for our future.”
23
            CAR 0058; CAR0245
24
25
26
27
28

                                             13
                                                                     2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 15 of 24 Page ID
                                      #:2387



1           On May 21, 2017, Dr. Beth F. Baker,           Undisputed.
            Professor of anthropology, California
2           State University, Los Angeles, wrote a
3           letter in support of Rueda in which she
            stated that Rueda is “a beloved member
4           of our campus community” and “an
5           upstanding citizen” who is “kind, hard-
            working, committed to helping others,
6
            and family and community oriented,”
7           and is “the very kind of person I want in
8           the world where my children are
            growing up.”
9
            CAR 59; CAR 247
10
            On May 23, 2017, Los Angeles Mayor            Undisputed.
11          Eric Garcetti wrote a letter in support of
12          Rueda’s DACA application, stating that
            Rueda is “just the sort of ‘Dreamer’ for
13
            whom Deferred Action for Childhood
14          Arrivals (DACA) was created.
15          Brought to our country as a young
16          child, she has built a successful life here
            as a student leader and activist in Los
17          Angeles.”
18          CAR 0081; CAR 0198
19          On May 24, 2017, Untied States                Undisputed.
20          Representative Karen Bass wrote a
            letter in support of Rueda’s DACA
21          application, stating that Rueda “is a
22          valuable member and leader in her
            community. She cares deeply about
23
            issues that affect her community and
24          has worked tirelessly to make changes
25          where she sees injustice.”

26          CAR 0055; CAR 0197

27
28

                                                14
                                                                        2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 16 of 24 Page ID
                                      #:2388



1           On June 6, 2017, Los Angeles Supervisor       Undisputed.
            Hilda L. Solis wrote a letter in support of
2           Rueda’s DACA application, stating that
3           “I am very concerned by the appearance
            that immigration enforcement agencies
4           may be targeting individuals who are
5           involved in immigrant rights activism.”
6           CAR 0082; CAR 0202
7           On May 23, 2017, William A. Covino,           Disputed. CAR 0083 and 0239 are
            President of California State                 copies of the same letter written on
8
            University, Los Angeles, wrote a letter       May 23, 2017, and make no mention
9           in support of Rueda’s DACA                    of DACA.
10          application.
11          CAR 83; 0239

12          On May 20, 2017, Enrique C. Ochoa,            Disputed. CAR 0084 and 0243 are
            professor of Latin American studies and       copies of the same letter written on
13          history at California State University,       May 20, 2017, and make no mention
14          Los Angeles, wrote a letter in support of     of DACA.
            Rueda’s DACA application, stating that
15          Rueda is “a vital member of the Latin
16          American Studies community here on
            campus.”
17
            CAR 0084; CAR243
18
            On May 23, 2017, Los Angeles                  Undisputed.
19
            City Councilmember Jose Huizar
20          wrote a letter in support of Rueda’s
21          release from custody.
22          CAR 0093; 0199

23
24
25
26
27
28

                                               15
                                                                        2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 17 of 24 Page ID
                                      #:2389



1           On May 24, 2017, Los Angeles                Undisputed.
            Supervisor Sheila Kuehl wrote a letter in
2           support of Reuda’s request for
3           prosecutorial discretion and release,
            stating that Rueda “is a dedicated
4           advocate and has earned, through her
5           words and her actions, genuine and
            profound respect from people all around
6
            the community.”
7
            CAR 0094; CAR 0201
8
            On May 23, 2017, Victor Narro, Project      Undisputed.
9           Director at University of California Los
10          Angeles, wrote a letter in support of
            Rueda’s DACA application, saying that
11          Rueda is “an invaluable member of her
12          communities.”
13          CAR0095; CAR 0258-59
14          On June 29, 2017 Border Patrol              Disputed as to the characterization of
            Agent Holmes sent an unsolicited            “unsolicited.” Agent Holmes
15          email to the “DACA Terminations”            indicated that he sends emails to that
16          email address at USCIS.                     email address regarding DACA
            CAR 0122.                                   recipients and applicants as part of his
17
                                                        job, thus not unsolicited.
18
                                                        CAR 0122.
19
            Agent Holmes sent follow up emails to       Disputed.
20          his June 29, 2017 email, on October 3,      Agent Holmes’ emails of October 11
21          2017, October 11,                           and 19, 2017, are mere “Thank you”
22          2017, and October 19, 2017.                 emails in response to communications
            CAR 0117-22.                                to him. They are not “follow up”
23                                                      emails that he initiated, as implied
24                                                      here. CAR 0117-18.
25          USCIS issued a memorandum                   Undisputed.
            recommending denial of Rueda’s
26          DACA application.
27          CAR 0123-24.
28

                                              16
                                                                      2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 18 of 24 Page ID
                                      #:2390



1           The stated reason for the denial was that   Undisputed.
            “[a]lthough there is no evidence that
2           requestor has ever been directly involved
3           in her parents’ [alleged criminal]
            operation, she has lived with them into
4           adulthood,” and “CBP classifies her as
5           an associate to the Rueda TCO by virtue
            of familial relation in [REDACTION].”
6
            CAR 0123-24
7
            When denying her DACA                       Undisputed.
8
            application, Defendants did not
9           contend that Rueda herself posed a
10          threat to national security or public
            safety.
11
            CAR 0109, 0123-24.
12
            Under the DACA SOP, a denial based          Undisputed.
13          on public safety concerns would have
14          contained the language “you do not
            warrant a favorable exercise of
15          prosecutorial discretion because of
16          public safety concerns.”
17          RJN Ex. 2 [DACA SOP], at 105 &
            Appx. F.
18
            Rueda’s denial did not contain              Undisputed.
19
            language indicating that the denial
20          was based on public safety
21          concerns.
22          CAR 0109.

23
24
25
26
27
28

                                               17
                                                                      2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 19 of 24 Page ID
                                      #:2391



1           The Government’s stated reason for     Disputed.
            denying Rueda’s DACA application       The Record shows that Ms. Rueda’s
2           is that the Government purports to     father and mother are part of a
3           believe her parents are part of a      criminal drug organization, it is not a
            criminal organization.                 belief. Ms. Rueda argues only that her
4
            CAR 0124                               mother is innocent.
5
                                                   See First Amended Complaint at ¶ 77
6                                                  (“On April 24, 2017, Ms. Rueda’s
7                                                  mother, Teresa Vidal-Jaime, was
                                                   swept up as a collateral arrest during
8
                                                   a criminal investigation of another
9                                                  member of their household. Ms.
10                                                 Vidal-Jaime was not a person of
                                                   interest in the criminal
11                                                 investigation.”).
12                                                 CAR 0393-94 (“This interdiction,
13                                                 where 15 kilogram-sized packages of
                                                   cocaine and approximately $630,000
14                                                 in U.S. currency was, seized,
15                                                 occurred at [redacted], in the Boyle
                                                   Heights neighborhood of Los
16
                                                   Angeles, CA. [redacted]. [Dad] and
17                                                 [mom] were arrested during this
18                                                 event.”); CAR 0397 (“Claudia
                                                   RUEDA-Vidal is the daughter of
19                                                 [redacted] and [redacted], who were
20                                                 residing at [redacted] Apt [redacted]
                                                   Los Angeles, CA, the residence
21
                                                   where the arrests and seizure of
22                                                 $630,000.00 U.S. Dollars and the 33
23                                                 lbs of cocaine were made. [. . .]
                                                   Claudia was living at [redacted],
24                                                 sleeping on the couch, and arrived on
25                                                 scene when Border Patrol arrested her
                                                   mother, father, and
26
                                                   uncle.”).
27
28

                                           18
                                                                2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 20 of 24 Page ID
                                      #:2392



1           The Government denied her DACA                Undisputed.
            application, on the stated reasoning that
2           “[a]lthough there is no evidence the
3           requestor has ever been directly
            involved in her parents’ [alleged] TCO
4           operation, she has lived with them into
5           adulthood.”
6           CAR 0124.
7           The Government “classifies [Rueda] as         Undisputed as to CAR 0124.
            an associate” of criminal activity or an      Disputed as to the Court’s
8
            organization “by virtue of her familial       characterization of the facts, which is
9           relation” and denied her DACA                 not itself a fact in the Administrative
10          application on that basis.                    Record, and is subject to dispute.
11          Id.; see also Dkt. No. 48, at 22-23
            (Defendants “submitted email
12          correspondence showing that USCIS
13          denied Plaintiff’s DACA application
            because of Plaintiff’s decision to live
14          with her family.”)
15          The Government further stated that            Undisputed.
16          “Since the requestor has lived into
            adulthood at both addresses being
17
            targeted by the investigation, it is very
18          likely that she is aware of her parents’
19          criminal activities and is a beneficiary of
            the profits from their TCO.”
20
            CAR0124.
21
            As of September 30, 2019, the                 Disputed.
22          Government approved 2,508,958                 The statistics cited here constitute
23          DACA applications after case review,          extra-record evidence created after
            denied 98,868, and 38,595 were still          the agency decision at issue, which
24
            pending.                                      prevents the Court from considering
25          RJN Ex. 4 [DACA Stats.], at p. 2.             it.
26                                                        See response to Fact #12.
27
28

                                                19
                                                                        2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 21 of 24 Page ID
                                      #:2393



1           The administrative record does not             Undisputed.
            contain any examples of individuals,
2           other than Rueda, purportedly denied
3           DACA because of the actions of their
            parents or their association with their
4           parents.
5
6           CAR0001-0409.
7
8                                         Conclusions of Law
9            1.     “When [governmental] conduct burdens a fundamental right or makes a
10    distinction based on a suspect classification, the court employs strict scrutiny review.”
      Spirit of Aloha Temple v. Cty. of Maui, 409 F. Supp. 3d 889, 910 (D. Haw. 2019) (citing
11    Honolulu Weekly, Inc. v. Harris, 298 F.3d 1037, 1047 (9th Cir. 2002) (“We apply strict
12    scrutiny if the governmental enactment targets a suspect class or burdens the exercise of a
      fundamental right.”) (internal quotation omitted)).
13
            Undisputed to the extent that the case law is accurately cited.
14
              2.     Thus, government interference with the right of familial relations is subject
15
      to strict scrutiny. Zablocki v. Redhail, 434 U.S. 374, 388 (1978); Chi Iota 7’ Colony of
16    Alpha Epsilon Pi Fraternity v. City Univ. of New York, 502 F.3d 136, 143 8 (2d Cir.
17    2007).
18          Undisputed to the extent that the case law is accurately cited.

19           3.    The “fundamental liberty interest” protected under Equal Protection and
      substantive due process in familial relations protects “the companionship and society of
20    [a parent] and his or her child.” Lee v. City of Los Angeles, 250 F.3d 668, 685 (9th Cir.
21    2001); Rosenbaum v. Washoe Cty., 663 F.3d 1071, 1079 (9th Cir. 2011) (“The
      substantive due process right to family integrity or to familial association is well
22    established.”).
23          Undisputed to the extent that the case law is accurately cited.
24          4.      There is no compelling interest in punishing children for the alleged
25    wrongdoing of their parents. To the contrary, “if any fundamental assumption underlies
      our system, it is that guilt is personal and not inheritable.” Korematsu v. United States,
26
      323 U.S. 214, 243 (1944) (Jackson, J., dissenting); Plyler v. Doe, 457 U.S. 202, 220
27    (1982) (“Even if the State found it expedient to control the conduct of adults by acting
28    against their children, legislation directing the onus of a parent's misconduct against his

                                                20
                                                                         2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 22 of 24 Page ID
                                      #:2394



1     children does not comport with fundamental conceptions of justice.”) (emphasis added).
      Thus, Defendants’ stated reason for denying Rueda’s DACA application does not serve
2     any compelling or even legitimate government interest.
3           Disputed to the extent that Ms. Rueda asserts legal arguments in support of her
4           claims instead of conclusions of law.
5            5.   Under the narrow tailoring aspect of strict scrutiny analysis, the state’s
      action “must advance a compelling state interest by the least restrictive means available.”
6     Bernal v. Fainter, 467 U.S. 216, 219 (1984) (internal quotation omitted). Denying
7     Rueda’s DACA application was not the least restrictive means for redressing wrongs
      allegedly committed by Rueda’s parents.
8
            Disputed to the extent that Ms. Rueda asserts legal arguments in support of her
9
            claims instead of conclusions of law.
10
           6.     The Court has the authority and obligation to review Defendants’
11    unwarranted interference with Rueda’s right to associate with her family. Washington v.
12    Trump, 847 F.3d 1151, 1161 (9th Cir. 2017) (“[U]nreviewability … runs contrary to the
      fundamental structure of our constitutional democracy.”).
13
            Disputed to the extent that Ms. Rueda asserts legal arguments in support of her
14          claims instead of conclusions of law.
15           7.     A plaintiff may establish a First Amendment retaliation claim if (1) she
16    engaged in constitutionally protected activity, (2) she suffered adverse action that would
      chill an ordinary person, and (3) there was a substantial causal relationship between the
17    protected activity and the adverse action. Blair v. Bethel Sch. Dist., 608 11 F.3d 540,
18    543 (9th Cir. 2010).
19          Undisputed to the extent that the case law is accurately cited.
20            8.    “[C]ausation is under stood to be but-for causation.” Hartman v. Moore, 547
21    U.S. 250, 260 (2006). “[U]pon a prima facie showing of retaliatory harm, the burden
      shifts to the defendant official to demonstrate that even without the impetus to retaliate he
22    would have taken the action complained of …” Id.
23          Undisputed to the extent that the case law is accurately cited.
24          9.     Rueda’s campaign to secure the release of her mother was constitutionally
25    protected activity of the highest order.
26          Disputed to the extent that Ms. Rueda asserts legal arguments in support of her
            claims instead of conclusions of law.
27
             10. The adverse action Rueda suffered as a result of her protected activity would
28    chill an ordinary person. Mendia v. Garcia, No. 10-CV-03910-MEJ, 2016 WL 2654327,
                                                21
                                                                        2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 23 of 24 Page ID
                                      #:2395



1     at *9 (N.D. Cal. May 10, 2016).

2           Disputed to the extent that Ms. Rueda asserts legal arguments in support of her
            claims instead of conclusions of law.
3
            11. Rueda has presented sufficient evidence to raise an inference that the adverse
4     actions against Rueda were a result of her constitutionally protected activity, which
5     Defendants have not rebutted.
6           Disputed to the extent that Ms. Rueda asserts legal arguments in support of her
            claims instead of conclusions of law.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              22
                                                                     2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 73-1 Filed 05/15/20 Page 24 of 24 Page ID
                                      #:2396



1     DATED: May 15, 2020                      Respectfully Submitted,

2     JOSEPH H. HUNT                           /s/ James J. Walker
3     Assistant Attorney General               JAMES J. WALKER
                                               Trial Attorney
4     WILLIAM C. PEACHEY                       U.S. Department of Justice
5     Director                                 Civil Division
6                                              Office of Immigration Litigation
      JEFFREY S. ROBINS                        District Court Section
7     Deputy Director                          P.O. Box 868, Ben Franklin Station
8                                              Washington, D.C. 20044
                                               Phone: (202) 532-4468
9                                              Fax: (202) 305-7000
10                                             Email: james.walker3@usdoj.gov
11
                                               Counsel for Federal Agency Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          23
                                                                2:18-cv-9276- DMG-PLA
